 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 371 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Pence (for himself, Ms. Berkley, Mr. Blunt, Mr. Lantos, Mr. Cantor, Mrs. Jo Ann Davis of Virginia, Mr. Sessions, Mr. Crane, Mr. Cardoza, Mr. Feeney, Mr. Davis of Alabama, Mr. Saxton, Mr. Tiahrt, Mr. King of Iowa, Mr. Norwood, Ms. Harris, Mrs. Kelly, Mr. Garrett of New Jersey, Mr. Wilson of South Carolina, Mr. Weldon of Florida, Mr. Smith of New Jersey, Mr. Akin, Mrs. Musgrave, Mr. Flake, Mr. Beauprez, Mr. Shimkus, Mr. Sandlin, Mr. Frost, Mr. Rehberg, Mr. Barrett of South Carolina, Mr. Souder, Mrs. Myrick, Mr. Weller, Mr. Emanuel, Mr. Doolittle, Mr. DeMint, Mr. Hensarling, Mr. Smith of Michigan, Mr. Herger, Mr. Sam Johnson of Texas, Mr. Chabot, Mr. Tancredo, Mr. Jones of North Carolina, Mr. Bartlett of Maryland, Mr. Ryun of Kansas, Mr. Miller of Florida, Mr. Goode, Mr. Kennedy of Minnesota, Mr. Franks of Arizona, Mr. Chandler, Mr. Shadegg, Mr. Hayworth, Mr. Crowley, Mr. Israel, Mr. Schrock, Mr. Crenshaw, Mr. Otter, Mrs. Blackburn, Mr. Sensenbrenner, Mr. Linder, Mr. Stearns, Mr. Mario Diaz-Balart of Florida, Mr. Schiff, Mr. Nadler, Mr. Ferguson, Mr. Brown of South Carolina, Mr. McNulty, Mr. Wynn, Mr. Nunes, Mr. Sherman, and Mr. Hastings of Florida) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Supporting the construction by Israel of a security fence to prevent Palestinian terrorist attacks and condemning the decision by the United Nations General Assembly to request the International Court of Justice to render an opinion on the legality of the security fence. 
 
Whereas the United Nations General Assembly has requested the International Court of Justice to render an opinion on the legality of the security fence being constructed by Israel to prevent Palestinian terrorists from entering Israel; 
Whereas on February 23, 2004, the International Court of Justice commenced hearings on the legality of the security fence; 
Whereas the question presented to the International Court of Justice by the United Nations General Assembly misstates the applicable international law and the case regarding the construction by Israel of the security fence is a political proceeding disguised in legal garb; 
Whereas the security fence is a necessary and proportional response to a campaign of terrorism by Palestinians; 
Whereas throughout the West Bank and Gaza, as well as in Israel proper, terrorist groups have sent suicide bombers to murder Israeli civilians in buses, cafes, and places of worship, have used snipers to shoot at Israeli civilians in their homes and vehicles and even in baby carriages, and have invaded homes and seminaries in order to carry out acts of terrorism; 
Whereas a security fence has proved its utility in Gaza, where such a fence has existed since 1996, resulting in few Gaza residents crossing into Israel to carry out terrorist attacks; 
Whereas United Nations Security Council Resolutions 242 and 338 require negotiated settlement of the Israeli-Palestinian conflict, including demarcation of final borders and recognition of the right of Israel to recognized and secure boundaries; 
Whereas according to international law and as expressly recognized in Article 51 of the United Nations Charter, all countries possess an inherent right to self-defense; 
Whereas Palestinian terrorists routinely disguise themselves as civilians, including as pregnant women, hide bombs in ambulances, feign injuries, and sequence bombs to kill rescue workers responding to an initial attack; 
Whereas the security fence and associated checkpoints are therefore crucial to detecting and deterring terrorists among the Palestinian civilian population; 
Whereas there is evidence that the International Court of Justice is politicized and hostile towards Israel; 
Whereas an Egyptian judge sitting on the International Court of Justice has called for Arab states to sue Israel for genocide, and a Jordanian judge sitting on the Court was a special rapporteur for the United Nations Human Rights Commission who concluded that the Israeli settlements in Gaza and the West Bank are illegal; 
Whereas these two judges have already decided key issues in the security fence case and cannot be expected to examine impartially the evidence presented to the International Court of Justice and to apply international law fairly; 
Whereas construction of the security fence does not constitute annexation of disputed territory because the security fence is a temporary measure and does not extend the sovereignty of Israel; 
Whereas the security fence is permitted under the 1993 Declaration of Principles (also known as the Oslo Accords) because Israel retained its right to provide for security, including the security of Israeli settlers; 
Whereas the up-coming case in the International Court of Justice violates the provisions in the Oslo Accords requiring that all disputes between the parties be settled by direct negotiations or by agreed-upon methods; 
Whereas 52 United States citizens have been killed and 83 United States citizens have been injured by Palestinian terrorists since 1993; 
Whereas 934 people of several different nationalities have been killed by Palestinian violence and terrorism since September 2000; and 
Whereas the United States, Korea, India, and Botswana have security fences to separate themselves from territories or other countries: Now, therefore be it 
 
That Congress— 
  
(1)supports the construction by Israel of a security fence to prevent Palestinian terrorist attacks; and 
(2)condemns the decision by the United Nations General Assembly to request the International Court of Justice to render an opinion on the legality of the security fence. 
 
